Exhibit 10.5
US Dry Cleaning Memo




TO:
Haddon Libby ("HL")
FROM:
John Bryan
DATE:
Wednesday, October 19,2005
SUBJECT:
Employment Offer and Term Sheet



Dear Haddon,


This is subject to the approval of the Board of Directors and the Compensation
Committee of the Board of Directors of USDC and FVC.






Position:
Chief Financial Officer of USDC or, in the event a change is necessary, a senior
officer of the company;
   
Start Date:
2 weeks from the date of signing this agreement;
   
Job Responsibilities:
Regardless of HL's title, HL is responsible for (a) overseeing the $20 million
next round of financing (the "Financing") and assisting in the preparation of
all financing documents in conjunction with the USDC's investment bankers,
lawyers, and auditors and (b) leading and successfully completing the $7.5
million minimum Financing by December31st and the $20 million maximum by
February 28th, 2006, and, (c) managing the day-to-day financial activities and
SEC reporting of USDC, and (d) originating and completing subsequent financings
approved by the Board of Directors, and, (e) assist with the analysis and
completion of all acquisitions approved by the Board of Directors, and, (f) day
to day CFO duties commensurate with a public company, and (g) other such
activities as requested by the Chairman;
   
Salary
Compensation: $150,000per year paid to HL. HL's salary will be subject to the
review of the compensation committee of USDC's Board of Directors after the
confirmation of the merger with FVC;
   
Bonus Compensation:
Subject to the development of quantitative and qualitative goals and subject to
the approval of the compensation committee of the Board of Directors of FVC, HL
will receive periodic performance bonuses. Bonus compensation will be up to a
maximum of 300% of Salary Compensation;
   
Health Care:
HL will receive a comprehensive health care package covering himself and his
immediate family.
   
Stock Options:
HL will receive stock options, in accordance with an approved S-8 stock option
plan (the "Plan") that will be filed with the SEC within 6 months of the merger
with FVC. The options granted to HL will be equal to 300,000 shares and are
subject to the confirmation and approval of the compensation committee of the
Board of Directors of FVC. 150,000shareswill be at a strike price of $1.00and
150,000 shares will be at a strike price of $2.00 per share. Upon execution of
this agreement you will be granted the first 150,000 options on standard and
customary Terms and conditions and on month 13 you will receive the remaining
150,000 options on similar terms. The option terms and conditions will conform
to the Plan;
   
Office Location:
You will have an office at the corporate headquarters in Palm Springs, CA and
you will be expected to travel to LA and other such places as necessary;
   
Other:
HL's term sheet will be replaced by a comprehensive 2 year employment contract
subject to the approval of the Board of Directors of FVC after completion of the
merger with USDC. HL's contract will include severance provisions of 6 months in
the event HL's employment is terminated by USDC or FVC for any reason except
cause. Other such terms and conditions may be included as may be found in
similar CFO contracts for public companies of this size. HL agrees to devote
substantially all of his working time and efforts to US DC and FVC.









SIGNED AND AGREED BY:
          /s/ Robbie Lee   10/21/05
Robbie Lee
 
DATE
For USDC
          /s/ Haddon Libby   10/21/05
Haddon Libby
 
DATE
For Himself
         




